                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      KNOXVILLE DIVISION


CLIFFORD LEON HOUSTON,                                     )
                                                           )
            Petitioner,                                    )
                                                           )
v.                                                         )             No. 3:13-CR-10
                                                           )                 3:17-CV-538
UNITED STATES OF AMERICA,                                  )
                                                           )
            Respondent.                                    )


                                     MEMORANDUM AND ORDER

          Before the Court is Clifford Houston’s motion for the undersigned’s recusal in Houston’s

proceedings under 28 U.S.C. § 2255 [D. 381 (3:17-cv-538, D. 1)] and supplements to his motion

for recusal [3:17-cv-538, D. 3, 5]. Also, before the Court is Houston’s motion for permission to

file a supplemental motion to recuse Assistant United States Attorney David Jennings (“AUSA

Jennings”) [D. 374] and motion to reopen the Court’s determination on Houston’s previous motion

to recuse AUSA Jennings [D. 375]. For the reasons that follow, all five motions will be denied.

The Court will first address Houston’s motions pertaining to the recusal of AUSA Jennings, then

turn to Houston’s motions for the undersigned to be recused from presiding over Houston’s § 2255

Motion. Lastly, the Court will direct the government to respond to Houston’s § 2255 Motion.

     I.      AUSA Jennings Recusal Motions

          Houston has, again, 1 moved for the recusal of AUSA Jennings, asking the Court to reopen

its inquiry that was concluded in October of 2015. Houston alleges that felony theft occurred

during the execution of a search warrant at Houston’s property, which AUSA Jennings oversaw.


1
 Houston’s criminal case is replete with recusal motions. Houston has moved for the recusal of AUSA Jennings, [D.
29, 42, 56, 124, 131, 334], United States Magistrate Judge C. Clifford Shirley. [D. 26, 27, 40], United States District
          Prosecutors within the Department of Justice may be disqualified from investigating or

prosecuting cases that may involve “a personal, financial, or political conflict of interest, or the

appearance thereof.” 28 U.S.C. § 528. Allegations are not sufficient to establish a “personal

interest”; rather, courts have required “proof, by clear and convincing evidence, of a prima facie

case of misconduct on the part of the AUSA.” United States v. Hameen, No. 3:18-CR-115-J-

34JBT, 2018 WL 6571232, at *3 (M.D. Fla. Dec. 13, 2018) (quoting United States v. Heldt, 668

F.2d 1238, 1277 n.80 (D.C. Cir. 1981)). Houston has provided no proof, let alone clear and

convincing evidence, that AUSA Jennings committed any misconduct related to Houston’s

belongings.

          Regardless of the frivolity of the claim, Houston filed these motions well after the judgment

was entered in this case and they are untimely. The proper forum for Houston’s allegations of

misconduct was in the context of a due process challenge of his conviction on appeal.

Consequently, Houston’s motions to reopen the recusal matter of AUSA Jennings will be denied.

    II.      § 2255 Recusal Motions

          Houston moves for the undersigned’s recusal under 28 U.S.C. § 455(a) and (b)(1). Such a

motion has become one of Houston’s preferred means of wasting judicial resources. See, e.g.,

United States v. Houston, No. CRIM.A. 3:13-10-DCR, 2013 WL 1760802, at *2 (E.D. Tenn. Apr.

24, 2013).

          While § 455 outlines many grounds for judicial recusal, “[j]udges sometimes say that §

455(a) is about the appearance of impropriety, while § 455(b) is about actual bias.” Fowler v. Butts,

829 F.3d 788, 793 (7th Cir. 2016).




Judge Thomas. A. Varlan [D. 41, 61, 179, 187], and United States District Judge Danny C. Reeves [D. 77], among
numerous other recusal motions. All have been denied.
                                                      2
       To avoid the appearance of impropriety, judicial disqualification should occur “in any

proceeding in which [the Court's] impartiality might reasonably be questioned.” 28 U.S.C. §

455(a). A court’s impartiality might reasonably be questioned “if a reasonable, objective person,

knowing all of the circumstances, would have questioned the judge’s impartiality.” United States

v. Sammons, 918 F.2d 592, 599 (6th Cir. 1990) (citations and internal quotation marks omitted).

Because the standard is objective, not subjective, a judge “need not recuse h[er]self based on the

subjective view of a party[,] no matter how strongly that view is held.” Id. (citation and internal

quotation marks omitted).

       To avoid actual bias, judicial disqualification is required “[w]here [the judge] has a

personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts

concerning the proceeding.” 28 U.S.C. § 455(b)(1). When a party cannot show partiality stemming

from an extra-judicial source or personal bias, recusal is only necessary in rare circumstances.

Liteky v. United States, 510 U.S. 540, 555 (1994).

       Ultimately, a judge’s “disqualification decision must reflect not only the need to secure

public confidence through proceedings that appear impartial, but also the need to prevent parties

from too easily obtaining the disqualification of a judge, thereby potentially manipulating the

system for strategic reasons, perhaps to obtain a judge more to their liking.” Arrowood Indem. Co.

v. City of Warren, 54 F. Supp. 3d 723, 726 (E.D. Mich. 2014) (quoting In re Allied–Signal Inc.,

891 F.2d 967, 970 (1st Cir. 1989)) (emphasis in original). The Sixth Circuit has cautioned that

“[t]here is as much obligation upon a judge not to recuse himself when there is no occasion as

there is for him to do so when there is.” Easley v. Univ. of Mich. Bd. of Regents, 853 F.2d 1351,

1356 (6th Cir. 1988) (alteration in original) (citation omitted). In short, unnecessary recusals waste

judicial resources. City of Cleveland v. Krupansky, 619 F.2d 576 (6th Cir. 1980).


                                                  3
       Here, the Court will first discuss whether the undersigned has actual or personal bias

against Houston under § 455(b)(1), then discuss whether the circumstances give rise to an

appearance of impropriety under § 455(a).

       A. 28 U.S.C. § 455(b)(1)

       Houston identifies two grounds for the undersigned to recuse herself: (1) Houston filed a

lawsuit against the undersigned in November of 1995, and (2) the undersigned has a “working

relationship” with other judges of the United States Federal Court for the Eastern District of

Tennessee that Houston has “publicly and ferociously criticiz[ed]” by way of several billboards

posted in 2011. Houston has not identified and “personal knowledge of disputed evidentiary facts

concerning the [§ 2255] proceeding” from any extra-judicial sources, so the Court’s analysis is

limited to that of personal bias under § 455(b)(1).

       Here, neither of the bases asserted provide grounds for the undersigned to recuse herself

under § 455(b)(1).

               1. Houston’s 1995 Lawsuit

       Houston’s 1995 lawsuit does not provide grounds for recusal. On November 20, 1995,

Houston filed a lawsuit alleging a conspiracy against his civil rights. See Complaint, Houston v.

Kingston, TN, et al., No. 3:95-cv-645 (E.D. Tenn. Nov. 20, 1995). Contrary to Houston’s

assertion, he did not sue the undersigned, but brought suit against the Law Office of Watson,

Hollow & Reeves, a firm in which the undersigned was a partner. Houston also brought suit

against Kingston, Tennessee, the Roane County Sheriff’s Department, the Kingston Police

Department, Randy Scarbrough, Gary Humphreys, Dale Brown, Bryan Mullins, Tony Gwinn,

Jimmy Washam, Thomas Hull, the Administrative Office of the United States Courts, Janet Reno,

Karl Kirkpatrick, Conrad Finnel, P.C., John Duffy, Louis Free, Bing Bridges, Harry Franz, John


                                                 4
Denton, and Thomas Phillips. As Houston outlines, the premise of the suit was Houston’s

displeasure with an evidentiary matter in a previous civil suit. See id. As a result, Houston sued

nearly everyone involved in the suit, including his own attorney, and several parties that were not

involved in the suit.

       On January 4, 1996, Chief United States District Judge James H. Jarvis dismissed the suit

on motion of the parties. See Houston v. Kingston, TN, et al., No. 3:95-cv-645, slip op. (E.D. Tenn.

Jan. 4, 1996), ECF No. 29. Houston was ordered to file a cost bond with his appeal of the dismissal

because the case was “totally frivolous.” Houston v. Kingston, Tennessee, et al., No. 3:95-cv-654,

slip op. (E.D. Tenn. March 18, 1996), ECF No. 39. The starting-line dismissal was affirmed by

the Sixth Circuit Court of Appeals. See Houston v. Kingston, TN, et al., No. 3:95-cv-645, slip op.

(6th Cir. Oct. 31, 1996), ECF No. 40.

       In short, the undersigned was not a party to the suit, the undersigned’s former law firm

suffered no detriment from the suit, and the undersigned developed no personal bias against

Houston arising from the suit. This does not provide grounds for recusal under § 455(b)(1), as the

undersigned harbors no personal bias or prejudice against Houston from his 1995 lawsuit.

               2. Houston’s 2011 Billboards Criticizing Several Judges in the Eastern
                  District of Tennessee

       Likewise, the undersigned’s “working relationship” with other judges of the Eastern

District of Tennessee does not provide any basis for recusal. In 2011, prior to the undersigned’s

appointment, Houston posted a series of eight billboards accusing various government officials,

including judges of the Eastern District of Tennessee, of various crimes, treason, and other ethical

and immoral actions. Houston argues that the undersigned’s “working relationship with her

judicial peers,” some of which were listed on the billboards, is “predisposed to prejudice and bias”

against Houston.

                                                 5
       However, Houston has not even presented evidence that his billboards created actual

personal bias or prejudice on the part of those judges. Houston argues that the Honorable Clifford

Shirley’s finding that Houston holds a mindset of disrespect and lawlessness towards authority

figures during Houston’s criminal case shows personal bias. “[J]udicial rulings alone almost never

constitute a valid basis for a bias or partiality motion” for the ruling judge, let alone other judges.

Liteky, 510 U.S. at 555 (citing United States v. Grinnell Corp., 384 U.S. 563, 583 (1966)).

       In short, Houston’s billboard activity prior has generated no personal bias or prejudice

against Houston in the undersigned. This does not provide grounds for recusal under § 455(b)(1),

as the undersigned harbors no personal bias or prejudice against Houston arising from his 2011

billboards.

       B. 28 U.S.C. § 455(a)

       Although mindful of its duty to sit where disqualification is not required, there are

circumstances where, in the Court’s sound discretion, it may be appropriate for a judge to

disqualify herself even when no actual partiality, bias, or prejudice exists. See U.S. v. Bremers,

195 F.3d 221, 226 (5th Cir. 1999); Huth v. Hubble, No. 5: 14-CV-1215, 2016 WL 6610808, at *5

(N.D. Ohio Feb. 23, 2016). Looking at the grounds for recusal suggested by Houston through the

lens of § 455(a), the Court must consider whether the undersigned’s impartiality might reasonably

be questioned by an objective person knowing all of the circumstances, regardless of Houston’s

subjective belief.

       Here, neither of the bases asserted provide grounds for the undersigned to recuse herself

under § 455(a).




                                                  6
                 1. Houston’s 1995 Lawsuit

          A party’s suit against a judge could certainly create the appearance of impropriety when

the judge presides over her accuser’s subsequent proceedings. However, a reasonable, objective

person would not question the undersigned’s impartiality in this § 2255 matter.

          Houston, proceeding pro se, was simply displeased by evidentiary matters in a former suit

and sought to “employ[] the legal system as a tool to intimidate and heckle those he imagines have

done him wrong.” Davis v. Kvalheim, 261 F. App’x 231, 235 (11th Cir. 2008). Such a complaint

“is, unfortunately, not rare.” Maisano v. Haynes, No. 3:14-MC-00126, 2014 WL 522588, at *1

(M.D. Tenn. Feb. 5, 2014) (quoting Nottingham v. Acting Judges of Dist. Court, No. 1:06–CV–

115–DFHVSS, 2006 WL 1042761 (S.D. Ind. Mar. 24, 2006)). In these situations, “[a] party who

is frustrated with the legal system launches [a] . . . succeeding lawsuit [that] complains about the

result of the prior ones and names as defendants anyone who was involved in any way with the

prior lawsuits, including the lawyers and the judges.” Id. Even when the judge evaluating recusal

is named in the proceedings at hand, “[j]udges need not indulge this pattern by automatically

disqualifying themselves every time their names appear in a case caption or a complaint.” Id.

          In short, a frivolous lawsuit against the undersigned’s former law firm in 1995 would not

cause an objective, reasonable person to question the undersigned’s impartiality in the present

matter.

                 2. Houston’s 2011 Billboards Criticizing Several Judges in the Eastern
                    District of Tennessee

          Houston’s argument regarding his 2011 billboards is even more attenuated. No reasonable,

objective person would doubt the undersigned’s impartiality based on Houston’s criticism of other

judges during a period when the undersigned had not been appointed to the bench. Likewise, under

this premise, the disqualification of one judge would disqualify every judge in a federal district.

                                                  7
For the low cost of purchasing or erecting a billboard advertisement, a party or criminal defendant

could disqualify every sitting judge in a judicial district, present and future.

           In sum, if the Court were to acquiesce to Houston’s recusal demand, it would be permitting

him “manipulat[e] the system for strategic reasons.” In re United States, 666 F.2d 690, 695 (1st

Cir. 1981). The undersigned must fulfill her obligation not to recuse herself. See Easley, 853 F.2d

at 1356.

    III.      Response to Houston’s § 2255 Motion

           The Government has not responded to Houston’s motion to vacate, set aside, or correct his

sentence pursuant to 28. U.S.C. § 2255. Since it does not plainly appear from the face of the

motion that it should be summarily dismissed, the United States Attorney is directed to file an

answer or other pleading to the motion within thirty (30) days from entry of this Order. See Rule

4 of the Rules Governing Section 2255 Proceedings for the United States District Courts.

Although a reply is not necessary, if Houston wishes to file a reply, he must do so within thirty

(30) days from the date that the government files its answer with the Court. See Rule 5(d) of the

Rules Governing Section 2255 Proceedings for the United States District Courts. 2

    IV.       Conclusion

           For the foregoing reasons, Houston’s motions to reopen the recusal matter of AUSA

Jennings [3:13-cr-10, D. 374, 375] are DENIED. Houston’s motions for the undersigned’s recusal

[3:17-cv-538, D. 2, 3, 5] are DENIED. The United States Attorney is hereby ORDERED to file

an answer or other pleading to the motion within thirty (30) days from entry of this Order.




2
  The Court directs Houston’s attention to Local Rule 7.1(b), which provides that briefs “shall not exceed 25 pages in
length[,]” and Local Rule 7.1(c), which provides that any reply must directly reply to the points and authorities in the
government’s answer and shall not be used to reargue the points and authorities included in his § 2255 motion or to
present any new issues.
                                                           8
       Houston is further ORDERED to immediately inform the Court and Respondent of any

address changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to

promptly notify the Clerk and the other parties to the proceedings of any change in his or her

address, to monitor the progress of the case, and to prosecute or defend the action diligently. E.D.

TENN. L.R. 83.13. Failure to provide a correct address to this Court within fourteen days of any

change in address may result in the dismissal of this action.

       IT IS SO ORDERED.



                                      ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 9
